Interim Decision

-4, 1235

MATTES OF FLoRBS-MALDONADO

In EXCLUSION Proceedings
A-13039936
Decided by Board July 30,1962
(1) Retention requirements of section 301(b), Immigration and Nationality
Act, as amended by section 16, Act of September 11, 1957, may be satisfied by
a United States citizen who commutes regularly from his residence in Mexico
to his employment in the United States, even though he does not take up residence in the United States until after he has reached his 23d birthday.
(2) Continuous physical presence in the United States for at least five years
within the meaning of section 201(h), Immigration and Nationality Act, as
amended by section 16, Act of September li, 1957, is computed on the basis
of the number of hours actually spent in the United States each day, and does
not require establishment of residence in the United States.'
(3) A commuter may continue to reside abroad under section 301(b), Immigration end Nationality Act, as amended by section 16, Act of September 11, 1957,
provided his absences from the United States are less than twelve months in
the aggregate during the period for which continuous physical presence is
required. The establishment of a residence in the 'United States does not toll

the physical presence requirements for retention of United States citizenship.'
EXCLUDABLE:

Act of 1952—Section 212(a) (20) [8 U.S.U. 1182(a) (20) ]—Immigrant without visa.

The applicant, a native of Mexico, male, married, 23 years of age was
issued a United States citizen's identification card on November 13,
1953. He presented his citizen's identification card when he attempted
to enter the United States at El Paso, Texas on February 4, 1962.
He was detained for a hearing before a special inquiry officer. An
order entered by the special inquiry officer on March 5, 1962, excludes
the applicant under section 212(a) (20) of the Immigration and Nationality Act (8 U.S.C. 1182(a) (20) ). The special inquiry officer
found that the applicant had lost his United States citizenship by failing to establish his residence in the United States prior to attaining

the age of 23 years (section 301(b) of the Immigration and Nationality
'See also, Matter of Bustillos Buiz, Int. Dec. No. 1243, and Int. Dec. No. 1250.
-

22

Interim Decision #1235
Act; 8 U.S.C. 1401 (b) ). The applicant appeals from the order of
exclusion.
The applicant was born in Mexico on August S2, 1988. He derived

United States citizenship through his mother, who was born in California (Revised Statutes, 1993, as amended by the Act of May 24, 1934) .
The applicant concedes that he did not come to the United States to
reside until September 28 or 29, 1961. Prior to that date he maintained
his residence in Mexico but was employed in the United States.
The applicant defends on the ground that when he was issued his
citizen's identification card on November 13, 1953, the immigration
officer advised him that upon reaching the age of 23 years he would
have to reside in the United States in order to retain his United States
citizenship (R.H. p. 8). He testified that it was his impression that he
had about a month or a month and a half after reaching his 23rd birthday to assume the required. residence. Relying on the information
given him by the immigration officer he did not remove his residence
to the United States until September 28 or 29, 1961.
Loss of national by a person born outside of the geographical limits of the United States or its outlying possessions of parents one of
whom is an alien and the other a citizen who has had ten years physical
presence in. the United States prior to the birth of such person 1 is
governed by section 301(b) of the Immigration and Nationality Act
(8 U.S.C. 1401 (b) ). Section 301(b) provides that such person shall
lose his United States nationality derived at birth "unless he shall
acme to the United States prior to attaining the age of 23 years and
shall immediately following any such coining be continuously physically present in the United States for at least five years: Provided, that
such physical presence follows the attainment of the age of 14 years
and precedes the age of 28 years" (emphasis supplied).
Realizing that the five year continuous physical presence provision
of section 301(b) as originally enacted created a hardship for many
citizens born outside of the United States whose families continued to
reside abroad the Congress enacted section 16 of Public Law 85-316
(Act of September 11, 1957) 2 Section 16 of the Act of September 11,
1957, provides that in the administration of section 301(b) (supra)
"Absences from the United States of less than 12 months in the aggregate, during the period for which continuous physical presence in the
United States is required, shall not be considered to break the continuity of such physical presenoe." (Emphasis supplied.)
I Paraphrased from section 301(a) (7) of the Immigration and Nationality Act
(8 U.S.C. 1401(a) (7) ).
2

Bit

See U.S. Code Congress and Administrative News, Volume 2-85th Congress—

Sess—pp. 2019 and 2220.

23

Interim Decision #1235
The applicant was 15 years of age when issued a citizen's identification card on the occasion of his original entry at El Paso, Texas on
November 13,1953. According to the record he commuted regularly
from his residence in Mexico to his employment in the United States
during the period November 13,1953, to September 28 or 29,1961. He
testified that he moved his family to El Paso, Texas on September 28
or 29,1961, and that both of his children were born in El Paso. (p. 8
of Ex. 2.)
The applicant reached his 23rd birthday on August. 22, 1961, He
meets the first requirement set forth in section 301(b) (supra) in that
"he (came) to the United States prior to attaining the age of 23 years."
The issue before us is whether the applicant can qualify under that
portion of section 801 (h) as modified by section 16 of Public Law 85316 which permits "Absences from the United States of less than 12
months in the aggregate" during the required five years of continuous
physical presence in the United States between the ages of 14 and 28
years. If the applicant can qualify, then he was admissible as a citizen of the United States when he sought to enter on February 4,1962,
and not required to present an immigration visa. (Emphasis
supplied.)
The special inquiry officer maintains that section 16 of Public Law
85-316 does not apply in this case because the applicant "did not take
up any residence in the United States prior to September 28 or 29,
1961, which is subsequent to his having reached his 28rd birthday and,
consequently, as he does not appear to have commenced a residence in
the United States prior to his 23rd birthday, any break in "residence
thereafter or absence thereafter has not occurred so as to make section
16 of (Public Law 85-316) applicable." (Emphasis supplied.). (p. 7
R.H.) According to the special inquiry officer's interpretation of
Will sections 801(b) and section 16 of Public Law 86 316 it is impossible for the applicant to acquire "five years of continuous physical
presence in the United States" prior to attaining the age of 28 years
because "he did not take up any residence in the United States prior to
September 28 or 29,1961" and for this reason the allowable "Absences
from the United States of less than 12 months in the aggregate" during the period from his birthday on August 22, 1961, to August 22,
1966, cannot affect the applicant's case (p. 2, special inquiry officer
opinion). (Emphasis supplied.)
The special inquiry officer's interpretation of both section 301(b)
of the Immigration and Nationality Act and section 16 of Public Law
85-316 equates the term "residence" with the term "physical presence."
He has read into these statutes a technical term not expressly set forth
therein. (Emphasis supplied.)
The term "residence" is defined by section 101(a) (33) of the Immi24

Interim Decision #1235
gration and Nationality Act (8 U.S.C. 1101(a) (33) ) . It is defined
as "the place of general abode; the place of general abode of a person
means his principal, actual dwelling place in fact, without regard to
intent." The term "physical presence" on the other hand is not defined in the Immigration. and Nationality Act. It is found however
in the suspension of deportation provisions of section 244 (a) (8 U.S.C.
1254) as well as in sections 301(a), 301(b) (supra.) and section 16 of
Public Law 85-316 (supra). (Emphasis supplied.)
There is no express language in section 301(b) or section 16 of Public Law 85-316 that requires a citizen who derived his nationality
under section 301(a) (7) to establish a"residence" in the United States
during any five-year period following "the attainment of the age of
14 years and (preceding) the age of 28 years.'"

Physical presence

within the meaning of section 301(b) and section 16 of Public Law
85-316 may be, but is not necessarily concurrent with or the same as
"residence" a term expressly defined by section 101 (a) (33) of the
Immigration and Nationality Act. If Congress had intended that
``physical presence" be equated with "residence" it could have done so
by using the words "reside" or "residence" as it did in section 301(c)
(supra). There is no requirement in the statute that such a citizen
"shall come *to the United States" with the intention of residing permanently. (Emphasis supplied.)
The applicant has been commuting from Mexico as a citizen since he
obtained employment in the United States in November of 1D53. Loss
of nationality by a commuter who derived citizenship under section
301(a) (7) of the Immigration and Nationality Act. (8 U.S.C. 1401
(a) (7) ) presents a mathematical problem_ by reason of the fact that
physical presence in the United States must be computed on the basis
of the number of hours the commuter is actually in the United States
each day while traveling to, engaged in and returning from his employment, Under the amendment to section 301(b), enacted September 11, 1957 (Public Law 85-316, 8 U.S.O. 1401b), the commuter may
continue to reside abroad provided his absences from the United
States are less than 12 months in the aggregate during the period for
which continuous physical presence is required. (Emphasis supplied.)
The question to be resolved in the instant case is whether it is mathematically possible for the applicant to establish five years of continuous
physical presence in the United States prior to attaining the age of 28
years on August 22, 1966, inasmuch as he continued to commute from
3 Although the applicant was born abroad subsequent to May 24, 1034, subsection (c) of section 301 of the Immigration and Nationality Act (8 U.S.C. 1401(c)
has no application to his case because prior to the effective date of the Immigration and Nationality Act "he did not take up residence is the United States before
attaining the age of 16 years."

25

Interim Decision #1235
Mexico until September 28, 1961, which is 37 days after he attained
the age of 23 years on August 22, 1961. If the applicant's absences
aggregate "lees than 12 months * * * following any * * * coming
(to the United States) * * * prior to attaining the age of 23 years"
then such absences do not break the continuity of the required five
years of physical presence in the United States (section 301 (b)—
Immigration and Nationality Act as amended by Public Law 85316) . (Emphasis supplied.)
The applicant testified that he works on Saturday (p. 11). Allowing four hours each day for travel and lunch, based on an eight hour
work day six days each week, we conclude that the applicant was
ph ysicany present in the United States for a total of 72 hours or three
days each week. During the 37 day span between Aug-ant 22, 1061, his
23rd birthday, and September 28, 1961, the day he moved his residence to the United States, the applicant was absent from the United
States for a. total of five Sundays plus 16 days during his regular
work week or a total of 21 days overall. (Emphasis supplied.)
Accordingly when the applicant applied for admission on February 4i 1962, it was mathematically possible for him to establish five
years of continuous physical presence in the United States prior to
August 22, 1966, his 28th birthday, because within a five year period
beginning on or about 21 days prior to his 23rd birthday on. August 22,
1961, "he had come to the United States prior to attaining the age of
23 years and immediately following any such coming" he has been
absent from the United States for a period of less than 12 months in
the aggregate 4 "during the period for which continuous physical
presence is required." Under the circumstances the applicant was
admissible as a citizen of the United States when he applied for entry
on February 4, 1962. He was not required to present an immigration
visa. (Emphasis supplied.)
The fact that the applicant established a "residence" in the United
States on September 28 or 29, 1961, does not toll the requirement for
retention of United States citizenship. He should make certain fhat
there is a continuity of his actual physical presence in the United States
totaling five years prior to his 28th birthday and that this five year
period is not interrupted by total absences which aggregate 12 months
or more.
We conclude from the evidence before us that the applicant had continuous

physical presence in the United States from September 26, 1961, to the weekend of February 4, 1982. However, assuming that he visited in Mexico every
Sunday between the time he established his residence in the United States on
September 28, 1961, and the date he sought to reenter on February 4, 1962, this
fact would add at the most only 19 days to his aggregate ox absences which is
much less than the 12 months allowed by the statute.

26

Interim Decision #1236
We conclude that Congress when adopting the phrases "shall come to
the United States" and "be continuously physically present" intended
an entirely new basis for retention of derivative citizenship completely
devoid from the technical requirement of the term "residence" which
they had formerly used. An order will be entered admitting the
applicant as a United States citizen_ (Emphasis supplied_)

ORDER: It is directed that the appeal be and the same is hereby
sustained; the applicant's admission as a United States citizen as of
February 4, 1962, is hereby authorized.

27

